Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a cutting tool body.
Group II, claim(s) 11-15, drawn to a method for manufacturing a cutting tool body.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Wherein the tool characteristic is defined by a tool body diameter, claims 1-4 and 7-10.
Species B: Wherein the tool characteristic is defined by a flute helix angle, claims 1-4 and 6-10.
Species C: Wherein the tool characteristic is defined by the cross-sectional area of at least one internal coolant channel, claims 1-5 and 7-10.
Species D: Wherein the tool characteristic is defined by the number of internal coolant channels, claims 1-10.
Species E: Wherein the tool characteristic is defined by a helix angle of the at least one internal coolant channel, claims 1-10.
Species F: Wherein the tool characteristic is defined by a radial distance between the tool body central axis and the center of the at least one coolant channel, claims 1-10.
Species G: Wherein the tool characteristic is defined by a combination of two or more of Species A through F, claims 1-4 and 7-10, plus any of claims 5-6 that read upon the elected combination.

This application contains claims directed to more than one sub-species of the generic invention. These sub-species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The sub-species are as follows: 
Sub-species a: Wherein the tool is a drill, claims 1-10.
Sub-species b: Wherein the tool is an end mill, claims 1-10.
Sub-species c: Wherein the tool is a reamer, claims 1-10.
Sub-species d: Wherein the tool is a thread tap, claims 1-10.
Sub-species e: Wherein the tool is a thread mill, claims 1-10.
Sub-species f: Wherein the tool is a countersink cutter, claims 1-10.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-4 and 7-10. 
It is noted that the claim assignments and generic claims listed above may change if the claims are amended.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II and the identified species and sub-species lack unity of invention because even though the inventions of these groups require the technical feature of a cutting tool body with a first member, a second member, and a transition , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of DE 201 01 101 U1, which discloses a cutting tool body comprising: a first member (6) and a second member (3), both the first and second member each having a substantially cylindrical shape, arranged such that a tool body central axis coincides with a central axis of each of the first and the second members, wherein the first member has a tool characteristic of a first magnitude (first outer diameter seen in figure 1), and the second member has the tool characteristic of a second magnitude (second outer diameter seen in figure 1), which is different from the first magnitude; and a transition member (tapered section between members 6 and 3, see figure 1) arranged between the first and second members and connected at a first end to the first member and at a second end to the second member, wherein the tool characteristic in the transition member is of the first magnitude at the first end, and of the second magnitude at the second end, and wherein the transition member includes a transition region between the first and the second ends in which the tool characteristic transforms from the first magnitude to the second magnitude.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498. The examiner can normally be reached M-Th 9-6, Alt Fr 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        14 March 2022